Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-15 are pending.  Claims 5, 9 and 11 are withdrawn, and claims 1-4, 6-9, 10 and 12-15 are examined below.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 6-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., U.S. Publication No. 2014/0150857.
Regarding Claims 1 and 14, Yu teaches a multijunction solar cell and a method of making thereof, comprising:
At least one sub-cell of a first semiconductor (322/321) and a sub-cell of a second semiconductor (312/311) where the sub-cell of the first semiconductor is closer to the light incidend side of the cell than the sub-cell of the second semiconductor (see fig. 3, which shows junction 322/321 
The device of Yu further includes (and the method teaches forming such):
	A first electrode connected to the sub-cell of the first semiconductor on the light incident side (4; i.e. at an end opposite a first interface between the first semiconductor and the second semiconductor; see fig. 3).  Yu further provides that “both sides of the first interface” are P type (see fig. 3 and paragraphs 147-150), thereby “comprising the same type of majority carriers”;
	A second electrode connected to the sub-cell of the first semiconductor and the sub-cell of the second semiconductor, the second electrode being accessible from an end opposite the surface of incidence of electromagnetic radiation (3; see fig. 3A); and
	A third electrode connected to the sub-cell of the second semiconductor and accessible from the end opposite the surface of incidence of electromagnetic radiation (2; see fig. 3);
Regarding Claim 2, Yu teaches a crystalline silicon as a semiconductor material.
Regarding Claims 3 and 15, Yu teaches that the cell further includes at least two sub-cells of a third semiconductor (se fig. 3A; showing 302/303 divided into multiple sub-cells) that has a narrower band gap than the second semiconductor (see paragraph 5, teaching that the band gap should be narrower as the sub-cells move away from the light incident surface).  Yu shows the two subcells of the third semiconductor connected in series with the electrodes of the device (entire device is series connected, see fig. 3B) and that the second and third semiconductor have a second interface and both sides of the interface comprising the same type of majority carriers (both n-type in description of fig. 3).  The interfaces exist on the same plane and thus are parallel.

	Regarding Claim 7, Yu teaches that the device includes at least one passivating layer (dielectric layer for passivation and antireflection, see paragraph 153).
	Regarding Claim 8, Yu teaches that the cell comprises at least one conducting layer (contact layer 324).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding Claim 10, Yu teaches that modules are known, but does not specifically provide using a plurality of the taught devices in a module or panel.  However, it would be obvious to one of ordinary skill in the art to modify the device of Yu by using the cell design in a module, in order to provide energy generation over a greater area.
Claims 4, 5, and 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Regarding Claim 10, Yu teaches that modules are known, but does not specifically provide using a plurality of the taught devices in a module or panel.  However, it would be obvious to one of ordinary skill in the art to modify the device of Yu by using the cell design in a module, in order to provide energy generation over a greater area.
Regarding Claims 4, 5, and 11 Yu teaches a photovoltaic device as discussed above.  Yu further teaches that each subcell may have an opposite polarity (meaning the voltage will have the opposite sign); Yu also shows in fig. 5B that the top two subcells may have the same polarity (see fig. 5B).  Yu does not specifically teach that the magnitudes are the same or twice that, respectively; however, Yu indicates that the device can be connected according to requirements.
As such, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify the device of Yu by providing “the same magnitude”  or “ twice” of voltage across the system, in order to optimize the structure.
s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied above, and further in view of Cropper, U.S. Publication No. 2016/0164453.
Regarding Claims 12 and 13, Yu teaches a device as discussed above, further teaching that modules or panels are known.  Yu does not provide two conductive layers separated by an insulating layer to serve as tiles.
Cropper teaches a photovoltaic roofing tile that includes two conductors (conductor layers) surrounded by an insulating sheath to provide a tiled roof structure, meeting the BRI of claims 12 and 13 (see paragraph 46).
Therefore, it would be obvious to one of ordinary skill in the art to modify the structure of Yu by providing a tiled structure as disclosed by Cropper, in order to dispose the device on a roof for energy generation.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the connection topology is totally different, comparing fig. 3B of Yu (cited by Examiner) to fig. 5 of the instant application.  These arguments are not commensurate with the claims.  Fig. 3 of Yu clearly provides the connection structure between each subcell (i.e. the first subcell is the cell between terminals 3 and 4).  The claim language does not correspond to the structure shown in fig. 5.  Thus, applicant’s arguments are unpersuasive. Terminal 3 is explicitly taught to connect to the third junction (see paragraph 155) which is thus “connected to the sub cell of the first semiconductor and subcell of the second semiconductor”, and the third junction of Yu is between said subcells.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721